Thompson instituted this suit in the District Court of Smith County against the St. Louis  Southwestern Railway Company of Texas, The Grand International Brotherhood of Locomotive Engineers, J.J. Bartholomew, W.H. McCorkle, G.L. McCardell, M.M. Bartholomew and R.J. McCool, to recover of them damages occasioned to the plaintiff by wrongfully and maliciously causing him to be expelled from the said order of the Brotherhood of Locomotive Engineers. Omitting the detail of facts, we will make this brief statement which will be sufficient for the purposes of this opinion. There was a division of the order of the Brotherhood of Locomotive Engineers at Tyler, No. 201, and the plaintiff, Thompson, and the different individual defendants were each and all members of that division. The petition charged that the railway company, acting by Green, a general officer of that corporation, J.J. Bartholomew, W.H. *Page 95 
McCorkle, G.L. McCardell, M.M. Bartholomew and R.J. McCool entered into a conspiracy and combination whereby they agreed and undertook to secure the expulsion of the plaintiff from the said Brotherhood, and, in pursuance of that confederation and conspiracy and to accomplish that purpose, the said individual defendants made out, deposited and filed with the said division No. 201 of the Brotherhood of Locomotive Engineers at Tyler the following charges against this plaintiff: "Specification of charges. For writing to Mrs. A.H. Penniman and urging her to sue the Cotton Belt Railway for the death of her husband. For going on the witness stand in the Bolton case and testifying against the Cotton Belt Railway Company to the injury of the other brothers and causing the Brotherhood at large to lose prestige with the Cotton Belt Railway Company." It is alleged that the said charges were false and that they were knowingly and maliciously made and presented to the said division. Thereafter the said division No. 201 of the said Brotherhood notified the petitioner and placed him upon trial on the said charges. It is alleged that the prosecution of him in the division was maliciously done by the said defendants and that the members of the said division had no reasonable ground to believe that he was guilty of said charges and did not believe that he was guilty thereof, but that the said proceeding was prosecuted against him for the unlawful purpose of deterring him from appearing when summoned as a witness in cases against the Cotton Belt Railway.
Upon a trial had before the said division the charges were sustained and the petitioner was expelled therefrom. Petitioner appealed from the said decision to P.M. Arthur, Grand Chief Engineer, who, notwithstanding the unjust and false charges made against the plaintiff, sustained the action of said division. And, in pursuance of said expulsion, the plaintiff's name was printed as one who had been expelled from the said order in a journal of the said International Brotherhood and was circulated largely in the United States, Canada and Mexico, greatly to his humiliation and detriment.
The plaintiff in his petition alleged with particularity the different elements of injury that he sustained by reason of the action of the said division procured by the malicious and willful conspiracy and combination of the defendants; among other things he alleged that he held a policy of insurance in the said order for $1,500 upon which he had paid large sums for a number of years which by the rules of the order was forfeited upon his expulsion and as consequence thereof. He also alleged that as a member of said order he was entitled to and had a traveling card which entitled him to ride free upon the trains of the different railroads in the United States, Canada and Mexico, which was also forfeited as a consequence of said expulsion. He alleged mental suffering and humiliation by reason of the unjust and unlawful action of the said defendants.
The case was tried before a jury which, after being out for some time, presented to the court the following question: "Hon. *Page 96 
R.W. Simpson, District Judge. Dear Sir: A part of the jury is not clear as to whether they can find for the defendants separately, as well as collectively? Therefore we ask your advice on this point. Very Respt., G.H. Aikins, Foreman." And to which the court replied in writing as follows: "Gentlemen of the Jury: In answer to foregoing question you are charged as follows: If you should find for all the defendants your verdict will be, "We the jury find for the defendants." If you should find in favor of some defendants and against others your verdict should state against which defendants you find, naming them, and in favor of which defendants you find, naming them. R.W. Simpson, Judge Presiding."
The jury returned this verdict: "We, the jury find for plaintiff in this case a verdict for twenty-five hundred dollars ($2,500); five hundred ($500) as actual damages, and two thousand ($2,000) as exemplary damages, against the defendant, The St. Louis Southwestern Railway Company, and for the other defendants. G.H. Aikins, Foreman." The railroad company moved in arrest of judgment because the jury having found by their verdict that the other defendants were not guilty of conspiracy, no judgment could be entered against the railroad company. The same proposition was presented by motion for a rehearing. Both motions were overruled, and, upon appeal to the Court of Civil Appeals of the First District, that court affirmed the judgment of the trial court.
The railroad company did not and could not actually participate in the act of expelling the defendant in error from the order and can only be held liable for the results of that action by reason of the fact that it had entered into a conspiracy with the individual defendants named to procure some action by the Brotherhood against Thompson. The jury distinctly found for the defendants other than the railroad company, and thereby acquitted all other defendants from having entered into a conspiracy with the railroad company. There is no room for construction of this verdict, for it is expressed in plain language that the railroad company is the only guilty party defendant to the suit. Under the allegations in this case the railroad company could not have accomplished the injury which was done to Thompson by its own action, but necessarily must have acted through other guilty parties. It therefore follows that an acquittal of all other defendants acquitted the railroad company of the charge made against it; a conspiracy can not be formed by one person. (Collins v. Cronin, 117 Pa. St., 35.)
In the case cited a father and son were charged with a conspiracy to defraud creditors of the son. "It was alleged that Cornelius Cronin has confessed fraudulent judgments to his son John for the purpose of hindering, delaying and cheating the creditors of the former; that executions had been issued upon these fraudulent judgments, and his property sold and bought in by the son at much less than its value. This, if true, would have been a fraud upon the plaintiff and other creditors. The jury found that it was not true, under proper instructions from the court. For how could fraudulent judgments spring into existence between a father and son without *Page 97 
collusion, combination and conspiracy? And if the judgments were bona fide, then the son was merely using the legal remedies to collect an honest debt due from his father." In that case as in this it was contended that the conspiracy or combination between the parties was not necessary to make the father liable, but the Supreme Court of Pennsylvania distinguished the case then before them from one cited as authority in the following explicit manner: "Under the facts of that case the combination or conspiracy was nothing. One of the defendants could have traduced the character of the plaintiff as a teacher, as well as a number of them, and if he had done so he was clearly liable in damages for his own act even although the other defendants had no part in it. It is an act capable of being performed by one defendant alone. But in the case in hand the conspiracy was everything. Without it plaintiff had no cause of action, for the plain reason that the acts charged in the declaration were of such a nature that they could not be committed by one defendant alone." This clearly distinguishes the case now under consideration from those cited by attorneys for the defendants in error. The gravamen of the action in this case is the injury done, that is, the wrongful expulsion of defendant in error from the order of the Brotherhood of Engineers. The railroad company could not have effected that act alone, it could only do it, as we have said before, by the action of its codefendants through a conspiracy entered into by and between the railroad company and the other defendants. The verdict of the jury in effect finds as to the other defendants, that the expulsion was not wrongful or was not procured through the combination charged, therefore, the railroad company could not be guilty and all others innocent.
It is insisted with much earnestness by the attorneys of the defendants in error that the jury might have found all the parties guilty and yet inflict the punishment upon one of them. Let us test the correctness of this proposition by writing the verdict so as to express the implied proposition of the defendant's counsel. Suppose the jury had said, "We, the jury, find for the plaintiff against the defendant railroad company, and also against the other defendants, but we assess the damages alone against the railroad company for $2,500." Would the gentlemen contend for such a verdict, or would any court sustain such a discrimination? If it would not sustain it as written out it can not sustain it as necessarily implied in the argument of the attorneys for the defendants in error.
It is insisted that suit might have been brought against the railroad company alone in this case. Grant that to be true (we do not intend to intimate to the contrary) the result would be the same, for in order to recover against the railroad company the same allegations and proof would be necessary to recover against it as are required in this case, i.e., it would be necessary for the plaintiff to prove the conspiracy between the parties, the unlawful action of other defendants in agreeing to carry it out, both as to making the charge and as to the action of the division, and if plaintiff should fail to make such proof he could not recover against *Page 98 
the railroad company. If that company had been sued alone and the case submitted on special issues and the jury had answered that the other defendants did not enter into the conspiracy, or that the expulsion was lawful, no judgment could be entered against the railroad company although the jury should find against it. We conclude therefore that the court erred in giving the charge in answer to the request of the jury, and also erred in overruling the motion in arrest of judgment and the motion for a new trial, for which errors this case must be reversed.
The trial court erred in submitting the issues in this case to the jury by using the following language: "Then if you further find from the testimony that the writing of the Penniman letter could not reasonably be considered a violation of plaintiff's obligation to the laws of the Brotherhood," etc. The court should have decided that question. If the members of the Brotherhood who tried Thompson, acting in good faith and in fairness towards Thompson, believed and held that the writing of the letter to Mrs. Penniman and the circumstances attending it did or did not constitute a violation of the constitution and laws of the order, that finding would be conclusive of the question. Whether or not the members of the order acted fairly and in good faith towards Thompson in placing this construction upon the letter and the circumstances attending it was a question of fact for the jury and was so submitted to them. If the members of division No. 201 of the Brotherhood of Locomotive Engineers in good faith fairly and honestly passed upon the testimony submitted to them and found Thompson guilty of violating his obligation, or the constitution and laws of the order, then their action would be final and conclusive of the matter, and the plaintiff could not recover in this case because of his expulsion from that order, nor for any of the consequences flowing from it, although they may have found him guilty on the second charge also. If, however, the members of that order did not act in good faith and did not exercise their honest judgment in coming to the conclusion that by writing the Penniman letter Thompson was guilty of a violation of his obligation or the constitution and laws of the order, but used it as a pretext by which to expel him on account of the second charge made against him, then their action would be void and Thompson would be entitled to recover.
The second charge, whereby Thompson was arraigned for having gone on the witness stand in the Bolton case and testified, did not furnish any ground for his expulsion from the order. If the Brotherhood of Locomotive Engineers had in their constitution or by-laws provided in so many words that a member who should testify in court in any case where he was called as a witness should be expelled, such provision would be a nullity and would not be enforced in any court. If Thompson was wrongfully expelled through procurement of the Cotton Belt Railroad Company by a conspiracy and combination with other defendants named because he wrote the Penniman letter, or if he was expelled because he had done what was charged against him in the second specification, alone, and not upon the first charge, then he would be entitled to recover against *Page 99 
the railroad company and against such of the other defendants as conspired and acted with it and against the order which expelled him for all damages which naturally flowed from such expulsion.
If the plaintiff shall be found entitled to recover against the defendants his recovery should be for actual damages; that is, that sum of money which would compensate him for the pecuniary losses sustained by him as a result of his unlawful expulsion, and also such sum as would compensate him for the mental suffering and humiliation that was caused to him by reason of said expulsion and by reason of the publication of the same in the journal of the order. In this connection we will say that the value of the insurance policy and traveling card alleged to have been forfeited by the expulsion would be proper elements of actual damages to be assessed in his favor.
If the defendants or either of them were actuated by malice in making the charges against Thompson or in procuring the same to be made and in prosecuting the same before the order, thereby procuring his expulsion, then the plaintiff may in the discretion of the jury recover exemplary damages against either or all of the said defendants, in such sum as the jury may believe should be assessed against the said defendants or either of them. It is not necessary, as in case of actual damages recovered, that all of the defendants should be subjected to the same verdict, because some of the defendants may have acted without malice, but in combination with others, and as to such defendants there would be no right to recover exemplary damages.
It is contended that the plaintiff could not maintain this action because he did not appeal from the decision of P.M. Arthur, Grand Chief Engineer, to the Grand International Division, but this is not a proceeding to restore him to his membership. It is a suit for damages occasioned by his expulsion and one in which his property rights as well as personal rights are involved. We are of opinion that it was not necessary for him to have prosecuted his appeal further than he did before instituting his suit for damages. (Benson v. Screwmen's Ben. Ass'n. 2 Texas Civ. App. 66[2 Tex. Civ. App. 66]; Bauer v. Samson Ledge, K.P., 102 Ind. 562.) On application for mandamus to restore plaintiff to membership the court would not take jurisdiction until the applicant had exhausted his remedies under the laws of the Brotherhood. The same reason does not apply in a suit for damages. The right to apply to the courts for redress of such injuries as in this case, exists in favor of all citizens, and could not be abridged by any association except by the consent of the member. The defendants have no ground upon which to stand in demanding that the remedy of appeal should be exhausted before they are called upon to repair the injury they have inflicted upon Thompson. The continuance of his membership in the Brotherhood does not concern the defendants.
It is assigned as error that the court permitted Thompson in testifying to state that at the time of this transaction he had a home of his own and a wife and two children. There was evidence which raised the issue of exemplary as well as actual damages and it *Page 100 
was permissible to prove those facts so as to determine what effect upon his mind and upon his reputation such a proceeding might have. The testimony was admissible from this standpoint. 18 Am.  Eng. Ency. Law, 1096; Cahill v. Murphy, 94 Cal. 29,66 Cal. 681, 69 Cal. 527; Klumph v. Dunn, 66 Pa. St., 141. In the case last cited the court said: "The position in life and the family of the plaintiff are always important circumstances as bearing upon the question of damages, and have always been held to be admissible in evidence for that purpose."
The fact that Thompson testified as an expert when he was not or that he received pay for his testimony to which he was not entitled is irrelevant to any issue presented in this case. The charges upon which he was tried do not allege against him either the taking of improper fees or that he falsely represented himself as an expert, therefore such evidence would not be admissible to support the finding and conclusion of the Division No. 201 upon either one of the charges prosecuted before it.
It is therefore ordered that the judgments of the District Court and Court of Civil Appeals be reversed and the cause remanded.
Reversed and remanded.